Filed 6/6/13 P. v. McIntosh CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B238443
                                                                            (Super. Ct. No. 2010036791)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

AARON ROBERT MCINTOSH,

     Defendant and Appellant.


                   Aaron Robert McIntosh appeals a judgment of conviction of street
terrorism, and unlawful driving or taking of a vehicle, with findings of a crime
committed to benefit a criminal street gang, a crime committed while on bail in another
case, and service of three prior prison terms. (Pen. Code, §§ 186.22, subd. (a) & (b)(1),
12022.1, subd. (b), 667.5, subd. (b); Veh. Code, § 10851, subd. (a).)1 We affirm.
                                  FACTS AND PROCEDURAL HISTORY
                   James David Ivans, Jr. became a "full-patch" member of the Ventura
chapter of the Hells Angels motorcycle gang in 2006, after having served as a "hang
around" and "prospect" for several years. McIntosh was also a "full-patch" and "filthy



1
 All further statutory references are to the Penal Code unless stated otherwise.
References to section 12022.1 are to the version in effect prior to January 1, 2012.
few" member of the Ventura chapter, i.e., he committed violent crimes on behalf of the
gang.
              Ivans rode a Harley-Davidson motorcycle that had belonged to his father.
Ivans's father, a member of a motorcycle club associated with the Hells Angels, died in
a motorcycle accident. Tron Elliott, a motorcycle repair shop owner, rebuilt the
motorcycle for Ivans. Ivans described his relationship with Elliott as "best friends."
Based upon an understanding with Elliott, Ivans transferred title to the motorcycle to
him by a vehicle title document ("pink slip"). Ivans did this because he could not afford
to pay Elliott for the repairs. He also intended to protect the motorcycle from seizure by
law enforcement or the Hells Angels. Ivans described the title transfer as a common
practice among the gang members.
              Ivans retained sole possession of the motorcycle and was its only rider
with the exception of another motorcycle mechanic who repaired it. Elliott did not
drive or possess the motorcycle after he rebuilt it, and Ivans never lent the motorcycle to
McIntosh.
              In 2010, Ivans pleaded guilty to attempted extortion and received a grant
of probation with terms and conditions that included not associating with the Hells
Angels. Former Hells Angel President George Christie gave Ivans the ultimatum "to
either quit or get kicked out." Ivans had witnessed beatings inflicted by Hells Angels
members upon resigning members and was fearful of physical retaliation.
              In October 2010, Ivans moved to the home of Vincente Felix, a friend
who was not associated with the Hells Angels. Ivans brought his motorcycle and Hells
Angels clothing with him. He informed Felix that he was leaving the Hells Angels and
that the clothing would be returned to them.
              At Ivans's request, Felix removed the motorcycle's gasoline tank bearing
the Hells Angels insignia and gave the tank to another gang member. Ivans requested
that Felix "hold" the now-inoperable motorcycle for him.



                                            2
              Ivans, who was in protective law enforcement custody, then left Ventura.
Felix delivered the Hells Angels clothing to Christie because "normal people aren't
supposed to own that stuff."
              On October 8, 2010, McIntosh arrived at Felix's home, asked about
Ivans's whereabouts, and stated that he was going "to take the bike." Felix did not
question McIntosh where he was taking the motorcycle. McIntosh and his girlfriend
took the motorcycle. Shortly thereafter, an undercover sheriff's deputy followed both a
pickup truck that contained Ivans's motorcycle in the bed of the truck and an automobile
driven by McIntosh's girlfriend to the Oak View home of Hells Angels member Joe
Cerezo. The deputy saw McIntosh and his girlfriend enter the residence, but he lost
sight of the pickup truck and motorcycle. Later that afternoon, McIntosh and his
girlfriend took the motorcycle to Wayne Ortman, a motorcycle repairman in Ojai, for
repair and replacement parts.
              That same day, Ivans spoke with Felix and learned that McIntosh had
taken his motorcycle. Ivans then contacted Ventura County Sheriff's Deputy Brian
Whittaker to report the theft. Whittaker informed Ivans that he could not report the theft
because he was not the motorcycle's legal owner. In a recorded conversation, Ivans
telephoned Elliott and asked that he report the theft. Elliott refused, stating that he
would not put his "name out there like a fucking rat." He agreed to transfer title to
Ivans, however, to allow him to report the motorcycle theft. Elliott testified that he
executed the pink slip to "[g]et [Ivans] and his problem out of my hair." Elliott also
executed a "bill of sale" at the police station, prepared by a police officer in part to
assuage Elliott's concerns of involvement in the investigation.
              In another recorded conversation, Ivans spoke with Felix who stated that
Mcintosh took the motorcycle and ordered him to "stay clear." Felix was anxious
because he resided near the Hells Angels clubhouse and feared retaliation from the gang
members.



                                              3
              On October 9, 2010, sheriff's deputies recovered Ivans's motorcycle in
Ortman's garage. Ortman later admitted that McIntosh requested that he repair the
motorcycle.
                            Evidence of Prior Similar Theft
                      Evidence Code section 1101, subdivision (b)
              William Kyle Hoffman bought a used Harley-Davidson motorcycle in
2009 and became its registered owner. He later became a "hang around" and a
"prospect" of the Ventura chapter of the Hells Angels.
              On August 20, 2010, Hoffman did not attend a required Hells Angels
meeting because he decided to resign from the gang to spend time with his girlfriend
and their baby. He did not appear at the meeting to announce his resignation because he
knew that a member could be brutally beaten for resigning.
              In the early morning of August 21, 2010, McIntosh, Joe Cerezo, and
another Hells Angels member arrived at Hoffman's residence and spoke with him
regarding his resignation. Hoffman agreed to return his Hells Angels clothing, but
refused to surrender his motorcycle. McIntosh and Cerezo then removed Hoffman's
motorcycle from the side of the residence, forcing it through a wooden gate. McIntosh
donned his Hells Angels' vest, started the motorcycle by a toggle switch, and drove
away.
              Hoffman reported to police that McIntosh and the others stole his
motorcycle. Ventura County Sheriff's Deputy Victor Medina later saw McIntosh riding
the motorcycle in Santa Barbara, and arrested him. The motorcycle was then returned
to Hoffman and with assistance from law enforcement, he moved from Ventura.
              Hoffman also testified concerning the criminal activities of the Ventura
chapter. As a prospective member, he knew of assaults, stabbings, and gun and drug
trafficking committed by members. Hoffman also described the brutal assault of
Danny Siegel, a full-patch Hells Angels member who left the motorcycle gang.



                                            4
Members hog-tied Siegel while a tattoo artist blacked out his tattoos. Later, McIntosh
and another member beat him severely. Hoffman witnessed the assault upon Siegel.
                                Hells Angels Gang Evidence
              Ventura County Sheriff's Deputy Brian Whittaker testified as an expert
witness regarding the Hells Angels motorcycle gang. Whittaker, a member of the
International Outlaw Motorcycle Gang Investigators Association, had extensive training
and experience in investigating motorcycle gangs.
              Whittaker testified that the primary criminal activities of the Ventura
chapter of the Hells Angels included drug and firearm trafficking, extortion, and assault
with a deadly weapon. He also described predicate criminal convictions committed by
prospects and members of the Ventura chapter, including drug and firearm crimes.
              Whittaker described a Hells Angels membership as a lifelong
commitment, and stated that a member who resigned would receive harsh treatment,
e.g., forceful removal of tattoos and confiscation of his motorcycle.
                                Conviction and Sentencing
              The jury convicted McIntosh of street terrorism (count 1) and unlawful
driving or taking of a vehicle (count 2). (§ 186.22, subd. (a); Veh. Code, § 10851, subd.
(a).) It also found that he committed count 2 to benefit a criminal street gang.
(§ 186.22, subd. (b)(1).) In a separate proceeding, the trial court found that McIntosh
committed the crimes while on bail in another case, and that he served three prior prison
terms, including one for a prior conviction of Vehicle Code section 10851. (§§ 12022.1,
subd. (b), 667.5, subd. (b).)
              The trial court sentenced McIntosh to a prison term of 10 years, based
upon a three-year midterm for count 2, a four-year criminal street gang enhancement,
and three one-year terms for the prior prison terms. The court imposed a two-year on-
bail enhancement but stayed it until resolution of the prior case involving theft of
Hoffman's motorcycle. It also imposed and stayed a two-year midterm for count 1,
imposed a $1,000 restitution fine, a $1,000 parole revocation restitution fine (stayed), an


                                             5
$80 court security assessment, and a $60 criminal conviction assessment, and awarded
McIntosh 681 days of presentence custody credit. (§§ 1202.4, subd. (b), 1202.45,
1465.8, subd. (a); Gov. Code, § 70373.)
              McIntosh appeals and contends that: 1) insufficient evidence supports his
conviction of unlawful taking of a vehicle; 2) the trial court erred by admitting Hells
Angels gang evidence; and 3) the trial court denied his constitutional right to confront
witnesses by admitting hearsay evidence of the predicate gang offenses.
                                       DISCUSSION
                                              I.
              McIntosh argues that there is insufficient evidence to support his
conviction of unlawful taking of a vehicle because there is no named victim. He
contends that Ivans was neither the title owner nor in possession of the motorcycle at
the time of the theft.
              In reviewing the sufficiency of evidence to support a conviction, we
examine the entire record and draw all reasonable inferences therefrom in favor of the
judgment to determine whether there is reasonable and credible evidence from which a
reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.
(People v. Streeter (2012) 54 Cal. 4th 205, 241.) Our review is the same in a
prosecution primarily resting upon circumstantial evidence. (People v. Watkins (2012)
55 Cal. 4th 999, 1020.) We do not redetermine the weight of the evidence or the
credibility of witnesses. (People v. Albillar (2010) 51 Cal. 4th 47, 60.) We must accept
logical inferences that the jury might have drawn from the evidence although we would
have concluded otherwise. (People v. Streeter, supra, at p. 241.)
              Vehicle Code section 10851, subdivision (a) provides: "Any person who
drives or takes a vehicle not his or her own, without the consent of the owner thereof,
and with intent either to permanently or temporarily deprive the owner thereof of his or
her title to or possession of the vehicle, whether with or without intent to steal the
vehicle . . . is guilty of a public offense . . . ." A violation of Vehicle Code section


                                              6
10851 requires proof of a specific intent to deprive the owner of the car of possession or
title for either a temporary or permanent period. (People v. Clifton (1985) 171
Cal. App. 3d 195, 199.) The prosecutor must establish by direct or circumstantial
evidence that the defendant lacked the consent of the vehicle's owner. (Ibid.)
Moreover, the records of the California Department of Motor Vehicles do not
conclusively establish true ownership of a vehicle. (Id. at p. 200.)
              Here Ivans and Elliott testified that they did not give McIntosh permission
to take the motorcycle. McIntosh also did not inform Ivans or Elliott that he was taking
the motorcycle and he did not inform Felix where he was taking it. Moreover,
McIntosh took Hoffman's motorcycle several months earlier when Hoffman resigned
from the gang. Whether the proper victim was Ivans or Elliott, McIntosh nevertheless
committed the crime. (People v. Clifton, supra, 171 Cal. App. 3d 195, 200 ["The records
of the DMV do not necessarily and conclusively establish the true ownership of a
vehicle"].) Sufficient evidence and all reasonable inferences therefrom support his
conviction.
                                            II.
              McIntosh contends that admission of the Hells Angels gang evidence was
"highly prejudicial," denying him due process of law pursuant to the federal and
California constitutions. (People v. Hernandez (2004) 33 Cal. 4th 1040, 1049 [gang
evidence may be "extraordinarily prejudicial" or of little relevance to guilt].) He
contends that the trial court was required sua sponte to limit the gang evidence or to
bifurcate trial of the street terrorism count and the gang enhancement from the
motorcycle theft. McIntosh relies upon People v. Albarran (2007) 149 Cal. App. 4th
214, 232 [admission of irrelevant gang evidence extremely prejudicial denying
defendant due process of law] and asserts that the error is reversible pursuant to any
standard of review.
              McIntosh has forfeited this argument because he neither requested the trial
court to bifurcate the gang-related count and enhancement, nor did he object to the


                                            7
gang-related evidence. Indeed, McIntosh acknowledged in court that the gang-related
evidence "has been upheld by the Albillar case, and . . . [the prosecutor] must have read
the Albillar case. . . ." He has not preserved the claim for review. (People v. Lewis and
Oliver (2006) 39 Cal. 4th 970, 1028.) McIntosh also does not cite authority requiring
the court's obligation to sua sponte bifurcate the allegations or limit the evidence.
              Moreover, the gang-related evidence was relevant to explain the Hells
Angels' practice of confiscating the motorcycles of those who leave the organization and
to refute any evidence that McIntosh was borrowing the motorcycle to repair it. The
evidence also explained the reluctance of witnesses to become involved or testify at
trial, e.g., Elliott refused to file a police report regarding the theft and evaded a
subpoena requiring his presence at trial.
              People v. Albarran, supra, 149 Cal. App. 4th 214 is distinguishable. There
no evidence existed connecting defendant's gang membership to his crime of shooting
inside a home during a birthday party. (Id. at p. 227 [evidence of shooting did not
establish a gang-related motive and gang expert witness testified he did not know reason
for shooting].) In contrast, the gang-related evidence here was relevant to the charged
count of street terrorism and to the gang enhancement. (People v. Hunt (2011) 196
Cal. App. 4th 811, 817, 818 [distinguishing Albarran on that basis]; People v. Williams
(2009) 170 Cal. App. 4th 587, 612 [same].)
              In his reply brief, McIntosh relies upon the recent decision of our
Supreme Court in People v. Rodriguez (2012) 55 Cal. 4th 1125, 1148, holding that the
crime of street terrorism pursuant to section 186.22, subdivision (a), requires that at
least two gang members commit the underlying felony. In Rodriguez, the defendant
was a criminal street gang member who acted alone in committing attempted robbery.
              In contrast, here an undercover sheriff's deputy saw Ivans's motorcycle in
the bed of a red pickup truck occupied by two men and followed by an automobile
driven by McIntosh's girlfriend. Minutes later, McIntosh and his girlfriend entered the
home of Joe Cerezo, another Hells Angels member who was involved nearly two


                                               8
months earlier in the taking of Hoffman's motorcycle. Indeed, Cerezo informed
Hoffman that he intended to take Hoffman's motorcycle "so . . . some members down at
the clubhouse won't get upset." In a red pickup truck, McIntosh later delivered Ivans's
motorcycle to Ortman for repair. This evidence and reasonable inferences therefrom
establish that McIntosh and Cerezo were two Hells Angels members involved in the
crime of street terrorism.
                                            III.
               McIntosh asserts that the trial court erred by permitting Deputy
Whittaker's testimony regarding the predicate crimes committed by the Hells Angels as
an element of the crime of street terrorism and the gang enhancement. (§ 186.22, subds.
(a) & (b).) McIntosh claims that the circumstances of the predicate crimes are hearsay
evidence which violates his Sixth Amendment right to confront witnesses. He points
out that although he did not object to the testimony at trial, he raised an objection
thereto in his motion for a new trial.
               For several reasons, we reject McIntosh's argument. First, Mcintosh did
not object at trial to Whittaker's testimony regarding the factual circumstances
underlying the predicate crimes. Absent a specific and timely objection, the claim is not
preserved for review. (People v. Riccardi (2012) 54 Cal. 4th 758, 827-828, fn. 33
[failure to preserve claim pursuant to Sixth Amendment confrontation clause]; People v.
Samuels (2005) 36 Cal. 4th 96, 122 [failure to preserve claim of inadmissible hearsay
evidence].) Moreover, arguments made in a motion for new trial do not constitute a
specific and timely objection made at trial. (People v. Williams (1997) 16 Cal. 4th 153,
254 [subsequent arguments in a motion for new trial do not substitute for a timely
objection].)
               Forfeiture aside, we rejected this argument in People v. Ramirez (2007)
153 Cal. App. 4th 1422, 1424 [gang expert relied upon hearsay evidence regarding facts
of predicate crimes]. An expert witness testifying regarding criminal street gangs may
base his opinion upon conversations with gang members, information gathered by other


                                             9
law enforcement officers, his own personal investigations, or other information.
(People v. Gardeley (1996) 14 Cal. 4th 605, 620.) "Hearsay in support of expert opinion
is simply not the sort of testimonial hearsay the use of which [Crawford v. Washington
(2004) 541 U.S. 36 and progeny] condemn[]." (People v. Ramirez, at p. 1427.)
             The judgment is affirmed.
             NOT TO BE PUBLISHED.




                                         GILBERT, P.J.


We concur:



             YEGAN, J.



             PERREN, J.




                                           10
                           Charles W. Campbell, Jr., Judge

                          Superior Court County of Ventura

                         ______________________________


             Law Office of Anthony D. Zinnanti, Anthony D. Zinnanti for Defendant
and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Scott A. Taryle, Deputy Attorneys General, for Plaintiff and Respondent.